COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
  OSCAR L. SHAW,                                                  No. 08-16-00321-CR
                                                  §
                        Appellant,                                   Appeal from the
                                                  §
  v.                                                               243rd District Court
                                                  §
  THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                         State.                                    (TC# 20160D02955)

                                            ORDER

       The Appellant, having been allowed to proceed pro se on appeal, shall be provided with a

copy of the appellate record (record) for purposes of preparing and filing his appellate brief, which

is due on or before June 4, 2017. Therefore, it is ORDERED that the Clerk of this Court deliver

to the TDCJ Coordinator a paper copy of the record. The record consisting of: clerk’s record (1

vol.) and reporter’s record (6 vols. + 1 exhibit vol.). State’s Exhibits 24A and 24B have not been

provided because they contain confidential information.        The TDCJ Coordinator shall take

whatever steps necessary to make the record available to Appellant, Oscar L. Shaw (#9583833),

El Paso County Jail Annex, 12501 Montana Ave., El Paso, TX 79928. Appellant’s access to the

record may be under the supervision of the Law Librarian or designee. If Appellant is not allowed

to take the record with him at time of his transfer, the El Paso County Jail shall return the record

to this Court. Once Appellant’s unit assignment is known, this Court will forward the record to

the Warden of said unit for Appellant’s use.

         IT IS SO ORDERED this 26th day of April, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.